Citation Nr: 0526281	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  95-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected old 
scarring, right hemithorax, secondary to pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active duty for training from April 1977 to 
November 1977.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In August 2002, the RO denied a claim of entitlement 
to a compensable rating for service-connected old scarring, 
right hemithorax, secondary to pneumonia.  The veteran 
appealed, and in September 2003, the Board remanded the claim 
for additional development.  

Jurisdiction over the veteran's claim has been transferred to 
the RO in St. Petersburg, Florida.  


FINDING OF FACT

The veteran is not shown to have respiratory symptoms due to 
his old scarring, right hemithorax, secondary to pneumonia.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
old scarring, right hemithorax, secondary to pneumonia, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6845 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show that in 1977 he 
was found to have old pleural scarring secondary to 
pneumonia.  

In April 1983, the RO granted service connection for old 
scarring, right hemithorax, secondary to pneumonia, evaluated 
as 0 percent disabling (noncompensable).  In April 2002, the 
veteran filed a claim for an increased (compensable) rating 
for his old scarring, right hemithorax, secondary to 
pneumonia.  In August 2002, the RO denied the claim.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected old scarring, right 
hemithorax, secondary to pneumonia, is currently evaluated as 
noncompensable (0 percent disabling) under 38 C.F.R. § 4.97, 
Diagnostic Code 6845.  

Pleural cavity injuries and other disorders under Diagnostic 
Codes 6840 through 6845 are evaluated under a general rating 
formula for restrictive lung disease.

Under the general rating formula, restrictive lung disease is 
primarily rated according to the degree of impairment on 
pulmonary function tests.  The general rating forumula 
provides that a 10 percent rating is warranted where 
pulmonary function testing reveal that FEV-1 is 71 to 80 
percent predicted; FEV-1/FVC is 71 to 80 percent; or where 
DLCO (SB) is 66 to 80 percent predicted.  

VA outpatient treatment reports, dated between 2001 and 2003, 
show that the veteran received periodic treatment for 
respiratory symptoms that included cough, wheezing and 
dyspnea, and that he used an inhaler.  He was also noted to 
be obese.  His diagnoses included chronic obstructive 
pulmonary disease (COPD), asthma, and tobacco abuse 
(described as 11/2 pack for 30 years, now four to five 
cigarettes daily, in May 2002).  

A VA respiratory examination report, dated in July 2002, 
shows that the veteran complained of a ten-year history of 
wheezing and an intermittent, productive cough.  The 
impression was COPD with asthma, not related to the service-
connected pneumonia or pleural scarring of the right 
hemithorax.  An accompanying X-ray report notes a borderline 
cardiac silhouette and "findings suggestive of interstitial 
edema with chronic changes in the lung bases and associated 
right pleural effusion."  An accompanying VA pulmonary 
function test report contains assessments that included 
tobacco abuse, COPD/asthma, and acute bronchitis.  

A VA pulmonary examination report, dated in June 2004, shows 
that the veteran reported that he had been hospitalized twice 
in the past 12 months due to shortness of breath.  He also 
complained of a cough that was productive of white phlegm.  
On examination, the lungs had wheezes at the bases.  A 
computerized tomography (CT) scan of the thorax was noted to 
show interstitial lung disease including patchy areas of 
ground-glass opacity, peripheral interstitial septal 
thickening, subpleural line suggestive of UIP (usual 
interstitial pneumonitis).  There was also significant basal 
pleural thickening with focal areas of pleural calcification 
that raised the possibility of asbestosis.  The diagnosis 
noted, "In my opinion, these current findings are not 
related to the scarring of the right hemithorax."  

A VA pulmonary function test, dated in October 2004, contains 
an interpretation noting a moderate ventilatory defect, mild 
airflow limitation that was not clearly improved with 
combination inhaled bronchodilators, and mild restrictive 
ventilatory defect.  A recommendation notes "smoking 
cessation to halt further lung damage."  

Reports from the North Shore Medical Center, dated in 2004, 
note treatment for complaints that included shortness of 
breath, and that the veteran's history includes respiratory 
insufficiency, COPD, and a number of heart disorders.  The 
impressions included respiratory insufficiency, and 
exacerbation of COPD.  

The Board has determined that the claim must be denied.  In 
the June 2004 VA examination report, the physician noted that 
the veteran is shown to have interstitial lung disease, as 
well as other lung pathology, and concluded that these 
findings were not related to the old scarring of the right 
hemithorax.  There is no contradictory opinion of record.  In 
this regard, the June 2004 VA physician's opinion is 
corroborated by the only other competent opinion of record.  
Specifically, the July 2002 VA examination report shows that 
the physician determined that the veteran's COPD and asthma 
were not related to his pneumonia or pleural scarring of the 
right hemithorax.  The Board therefore finds that the 
criteria for a compensable rating for 38 C.F.R. § 4.97, 
Diagnostic Code 6845 have not been met, and that the 
preponderance of the evidence is against the claim for a 
compensable rating for the veteran's service-connected old 
scarring, right hemithorax, secondary to pneumonia.  
Furthermore, given the foregoing evidence, which shows that 
the veteran does not have respiratory impairment due to his 
service-connected condition, a compensable rating is not 
warranted under any other diagnostic code.  See 38 C.F.R. § 
4.97, Diagnostic Codes 6840 - 6844; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in April 
2004, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  See also duty to assist 
letter, dated in May 2003.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental statement of the case (SSOC), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  He has been afforded 
VA examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A compensable rating for old scarring, right hemithorax, 
secondary to pneumonia, is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


